DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it includes the phrase “FIG. 1” at the end.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “a displacement means adapted to displace said guide member” in claim 11.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, applicant claims “an extensible cover, such as a load cover”.   This is indefinite since it is unclear if applicant is claiming the extensible cover is a load cover or not.
	In claim 3, lines 3-5, applicant claims “said guide rails and said guide member are configured to, in said operational position, form a combined track, preferably forming a continuous combined track”.  This is indefinite since it is unclear if applicant is claiming a continuous combined track or not.
	In claim 4, lines 1-4, applicant claims “said guide member is slidably displaceable along said guide rail to said operational position, preferably such that said guide member is slid between said idle position and said operational position”.  This is indefinite since it is unclear if applicant is claiming the guide member is slid between the idle position and the operational position or not.
	In claim 5, lines 1-4, applicant claims “said guide member is rotatably displaceable in relation to said guide rail to said operational position, preferably such that said guide member is rotated between said idle position and said operational position”.  This is indefinite since it is unclear if applicant is claiming the guide member is rotated between the idle position and the operational position or not.  
	In claim 6, lines 2 and 3, applicant claims “a belt catch member, adapted to catch and retain a belt, such as a safety belt”.   This is indefinite since it is unclear if applicant is claiming the belt is a safety belt or not. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gimbel (German Patent Publication DE10210884A1).
	Re claim 1, Gimbel discloses a guide rail arrangement for an extensible cover (12), such as a load cover, said rail arrangement having a main extension direction (D) (as shown by the arrow in Fig. 4), said rail arrangement comprising a guide rail (27), adapted to guide said cover during pull-out thereof, said guide rail extending in said main extension direction (D), a guide member (22), being displaceable in relation to said guide rail and being configured to form an extension of said guide rail in said main extension direction (D), when in an operational position in relation to said guide rail.
	Re claim 2, said guide member is displaceable in relation to said guide rail to said operational position (the extended position of 22) from an idle position (the retracted position of 22), in which said guide member is located at said guide rail in an at least partly overlapping position.
	Re claim 3, said guide rail comprises a track (the interior of the guide rail) intended to receive a protruding member (the portion of the cover which fits in the track) of said cover, said guide member comprising a corresponding track (the interior of the guide member), such that said guide rail and said guide member are configured to, in said operational position, form a combined track, preferably forming a continuous combined track (as shown in figure 4).
	Re claim 4, said guide member (22) is slidably displaceable along said guide rail to said operational position, preferably such that said guide member is slid between said idle position and said operational position (as shown by the arrows in figure 5 related to 22).
	Re claim 5, said guide member is rotatably displaceable in relation to said guide rail to said operational position, preferably such that said guide member is rotated between said idle position and said operational position (for this claim, consider 28 to be the guide member instead of 22, 28 rotates between an idle position shown as the elevated position in figure 5 and the lowered operational position).
	Re claim 9, an additional guide rail (24), also extending in said main extension direction (D), such that said additional guide rail is aligned with said guide rail with an interspace therebetween, said guide member in said operational position being located between said additional guide rail and said guide rail, such that said guide member at least partly fills or covers said interspace to form an extension of said guide rail and said additional guide rail in said main extension direction (D).
	Re claim 10, when said guide member in said operational position it fits into said interspace (the guide member can fit in the interspace when retracted).
	Re claim 11, said guide rail arrangement further comprises a displacement means (11) adapted to displace said guide member to said operational position.
	Gimbal discloses a side trim panel (the interior trim panels are shown in figures 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbel (German Patent Publication DE10210884A1).
	Gimbel discloses all the limitations of the claim, as applied above, except for the guide member having an extension as seen in the main extension direction (D), in the range of from 2cm to 30cm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide member to have an extension as seen in the main extension direction (D) in the range from 2cm to 30cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbel (German Patent Publication DE10210884A1) in view of Gimbel2 (German Patent Publication DE102005055188A1).
	Gimbel discloses all the limitations of the claim, as applied above, except for the trim panel comprising a slot adapted to receive and hold the guide rail, the side trim panel comprising an indentation, the indentation being located next to the guide rail, such that the guide member in the operational position at least partly covers the indentation.  
	Gimbel2 teaches a side trim panel comprising a slot adapted to receive and hold a guide rail, the side trim panel comprising an indentation, and the indentation being located next to the guide rail, such that the guide member in the operational position at least partly covers the indentation.

    PNG
    media_image1.png
    445
    540
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a trim panel, such as that disclosed by Gimbel, to have the trim panel comprise a slot adapted to receive and hold the guide rail, the side trim panel comprise an indentation, and  the indentation be located next to the guide rail, such that the guide member in the operational position at least partly covers the indentation, as taught by Gimel2, in order to increase the usable space in the area of the vehicle in which the device is used. 

Allowable Subject Matter
Claims 6, 8, and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose guide arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
May 4, 2022